Citation Nr: 1725192	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-30 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1975 to October 1979, from February 1981 to February 1987, and from May 1987 to January 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge on October 22, 2015.  The hearing transcript is associated with the record.  The Board remanded the issue on appeal to the AOJ for additional development in December 2015.  There has been substantial compliance with the remand directives.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has provided credible evidence that his back disability had onset in service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a disease listed in 38 C.F.R. § 3.309 (a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  The showing of chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).
Weight of Evidence

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2016).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Facts and Analysis

The Veteran has a current low back disability of degenerative lumbar spondylosis, satisfying the first element of service connection.  Service treatment records (STRs) reveal that he was treated for low back complaints on numerous occasions during active service, satisfying the second element of service connection.  See March 1983 STRs; December 1988 STR; and October 1989 STR. The remaining element for service connection is the nexus.  The appeal period begins in September 2010.

As noted above, STRs show that the Veteran sought treatment for back pain on numerous occasions while on active duty.  He was also involved in a significant motor vehicle accident in December 1983, while he was in the military.  STRs reflect that he was admitted to the hospital with shock with a blunt trauma to the abdomen, a liver laceration, and a perforation of the intestine.  See, e.g., May 1999 VA general medical examination report; January 1984 STR.  However, he did not report back pain at that time and the follow-up treatment notes after the motor vehicle accident do not reflect complaints of back pain.  At each of the Veteran's separation examinations, he denied back problems and no back problems were noted.  See October 1979, February 1987, and January 1993 Reports of Medical Examination; and August 1976, February 1981, March 1987, and January 1993 Reports of Medical History (recording "no" for current or history of recurrent back pain).

Nevertheless, in his initial claim for disability benefits in October 1998, five years after his last separation from service, he claimed a low back disability.  He received a VA spine examination in connection with that claim in April 1999.  The Veteran reported numerous instances of back pain and treatment during service, some of which are documented in the STRs.  He reported that since 1989 he had suffered from intermittent low back pain that was unresponsive to rest or medication.  He had not had any back treatment for approximately 10 years.  On physical examination, the Veteran had a normal gait and normal alignment; he could heel and toe walk with difficulty.  He had no tenderness to palpation and no muscle spams.  Range of motion was fully intact for flexion and extension but lateral bending and rotation were reduced.  Strength was fully intact; sensation was normal.  Contemporaneous x-rays showed some mild spurring of L3 with good maintenance of the disc space and alignment was well-maintained.  The diagnosis was chronic lumbar strain.  A nexus opinion was not requested or provided.

The next complaint of back pain of record is dated May 2004 and the pain was attributed to kidney stones.  A June 2010 VA treatment note reflects recent and ongoing treatment for back pain.  He also received a lumbar spine x-ray in June 2010, which revealed probable endplate compression fractures of L2 and L3 and lumbar spondylosis, most evident at L4 through L5 and L5 through S1.  A July 2010 lumbar spine MRI revealed multilevel spondylotic changes.  Subsequent VA spine examinations attributed the Veteran's current low back disability to the natural aging process.

Although the Board finds the VA examination reports to be competent, credible and probative, there is competent and credible lay evidence of record which reflects the Veteran has had intermittent recurrent back pain with onset during service.  See, e.g., October 2015 Board hearing transcript and August 2016 statement of Paul Theiler.  Affording the Veteran any benefit of the doubt, service connection for the back disability is warranted under 38 C.F.R. § 3.303(b).  


ORDER

Service connection for a low back disability is granted. 
 




____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


